17-10089-smb       Doc 2318      Filed 03/28/19 Entered 03/28/19 09:59:57             Main Document
                                              Pg 1 of 14

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------ X
 In re:                                           :
                                                  :
         AVAYA, INC.,                             :             Chapter 11
                                                  :             Case No. 17-10089 (SMB)
                         Debtor.                  :
 ------------------------------------------------X

                 MEMORANDUM DECISION AND ORDER DENYING
                    MOTION TO SEAL KOBAR DECLARATION

         Alan Wattenmaker is a former employee of Avaya. He filed secured claim no.

 3103 in the amount of $170,000 (the “Claim”) on May 5, 2017.1 The principal

 components of the Claim are a $92,000 New York state court judgment and

 Wattenmaker’s pension benefits. Avaya moved to expunge and/or reclassify the Claim

 along with other claims in the Debtors’ Eighth Omnibus Objection to Certain: (I)

 Amended Claims; (II) No Liability Claims; and (III) Claims to Be Modified, dated Feb.

 5, 2018 (“Objection”) (ECF Doc. # 1785). Wattenmaker and Avaya’s counsel

 subsequently exchanged correspondence in which the latter explained how Avaya

 computed Wattenmaker’s claim. This did not resolve the parties’ dispute, and the

 Debtor eventually filed the Supplemental Declaration of James Kobar in Support of the

 Debtors’ Eighth Omnibus Objection to Certain: (I) Amended Claims; (II) No Liability

 Claims; and (III) Claims to Be Modified with Respect to Claim No. 3103, dated July 11,

 2018 (“Kobar Declaration”) (ECF Doc. # 2094) in support of the Objection.


         The Kobar Declaration amplified the explanations provided by Avaya’s counsel

 relating to Wattenmaker’s pension benefits. A claim for pension benefits is based on the




 1      A copy of Wattenmaker’s claim is annexed as Exhibit B to the Debtors’ Sur-Reply in Support of
 Debtors’ Objection to Proof of Claim Number 3103 Filed by Alan Wattenmaker, dated Apr. 19, 2018
 (“Sur-Reply”) (ECF Doc. # 1942).
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57               Main Document
                                               Pg 2 of 14

 Avaya Inc. Pension Plan (“Pension Plan”).2 An employee such as Wattenmaker, who

 worked for Avaya (or its predecessor, Lucent) for ten years, becomes eligible for

 monthly pension benefits the day after his 65th birthday. (Pension Plan § 4.1(a), (b).)

 The amount of the monthly pension benefit is based on two factors: the employee’s

 pension band and his years and months of employment, i.e., his start date and his

 termination or retirement date. (Pension Plan § 4.2(c)(i).) The pension band is

 determined under Avaya’s collective bargaining agreement with the Communications

 Workers of America3 and based on job title and locality. The parties agree that

 Wattenmaker belonged in pension band 125.


         Tables included in the Pension Plan set forth the monthly pension benefit. (See

 Pension Plan § 4.2(c)(ii).) For example, a person in pension band 125 who retires after

 July 1, 2009 is entitled to a monthly benefit of $70.23 multiplied by his years and

 months of service. If he worked for Avaya for exactly ten years, his monthly benefit

 would be $702.30 starting on the day after his 65th birthday.4 Under certain

 circumstances, an employee may elect an earlier eligibility date and receive retroactive

 benefits plus a reasonable interest adjustment. (Pension Plan at § 4.1(h)(ii).). Any

 accrued, unpaid benefits earn interest at “the interest rate provided in [Internal

 Revenue] Code § 417(e)(3)(c), for the month of August most recently preceding the first



 2       The Kobar Declaration attached the Pension Plan as of January 1, 2016 as Exhibit B. At the
 Court’s request, Avaya subsequently provided the Pension Plan dated as of January 1, 2010, which was in
 effect when Wattenmaker retired. The relevant portions of the two Pension Plans are identical, and the
 Court will refer to the Pension Plan attached to the Kobar Declaration.

 3      The collective bargaining agreement, effective May 24, 2009, is annexed as Exhibit A to the Kobar
 Declaration.

 4        An employee may also be entitled to supplemental monthly pension benefits based on the average
 amount of differentials, wage additives and other special payments he received within thirty-six months of
 his date on which his pension benefits are determined. (Pension Plan § 4.2(c)(iii).)

                                                     2
17-10089-smb     Doc 2318     Filed 03/28/19 Entered 03/28/19 09:59:57        Main Document
                                           Pg 3 of 14

 day of the Plan Year during which the Participant’s Annuity Starting Date occurs.”

 (Pension Plan at § 2.1(b)(ii).)


        The Kobar Declaration provided the roadmap for navigating the complex, 184-

 page Pension Plan and explained how Wattenmaker’s monthly pension benefit is

 computed. The Kobar Declaration also summarized the pension benefits he had

 already received (including the amounts withheld for tax purposes) since this amount

 reduced the pension benefits to which Wattenmaker claimed he was entitled. As a

 result, the Kobar Declaration included references to the date Wattenmaker began

 working for Avaya or its predecessor Lucent, the date he retired, the month and year

 (but not the day) he was born and interest calculations.


        The instant matter arises from Wattenmaker’s request to redact portions of the

 Kobar Declaration. (Request to Redact and Restrict Supplemental Declaration (Doc.

 2094) with Regard to Claim #3103, filed Nov. 14, 2018 (“First Request”) (ECF Doc. #

 2241).) The First Request, filed four months after the Kobar Declaration, identified six

 items of information Wattenmaker wanted redacted:

        1)     all references to the Claimant’s date of birth (including but not
        limited to page 6)
        2)    Claimant’s age and/or marital status (including but not limited to
        page 6[)]
        3)     all numerics and/or calculations relating to payments, pension,
        benefits, or retirement[]
        4)      all amounts relating to payments sent, made, entitled to, and/or
        due and/or deductions (including but not limited to pages 6, 7, 8, 9, 10, 11,
        12, 13, 14, 15, 16)
        5)     all information relating to the Claimant’s employment dates, hire
        dates, ending dates, work title, years of service (including but not limited
        to pages 5, 6, 224)
        6)    All information containing the Claimant’s signature, payments
        address, (exhibit C, page 225, exhibit F page 239)

                                              3
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57                 Main Document
                                               Pg 4 of 14

 (Id. at ECF pp. 2-3 of 3.)5 The First Request did not articulate the reasons why

 redaction was necessary but Wattenmaker expressed a concern about identity theft.

 (See Transcript of 1/8/2019 Hr’g, at 6:2-22 (ECF Doc. # 2282).)


         The First Request was listed on the agenda prepared by Avaya’s counsel to be

 heard with other matters on January 8, 2019. On that date, Wattenmaker protested that

 Avaya improperly included the First Request in the agenda, and it should not have been

 heard at that time. Based on the representation of Avaya’s counsel that the date had

 been fixed by the Court, the Court heard and denied the First Request for the reasons

 stated on the record. (See id. at 10:9-11:21.) However, the Court directed Avaya’s

 counsel to settle the proposed order denying the First Request on fourteen days’ notice

 and advised Wattenmaker that he if supplied a good reason during the interim why the

 information should be redacted, the Court would reconsider the First Request. (Id. at

 12:11-15.)


         Avaya filed the proposed order denying the request on January 9, 2019, (ECF

 Doc. # 2277), and noticed it for settlement and signature on January 30, 2019. In the

 interim, Wattenmaker made another request to seal and/or redact the Kobar

 Declaration. (Motion for a Protective Order to Exclude, Seal, and/or Redact the

 Supplemental Declaration by James Kobar (Doc. 2094), dated Jan. 22, 2019 (“Second

 Request”) (ECF Doc. # 2285).) The Second Request included the following justifications

 for the redactions:

         1.      The Court has stated that Kobar’s Declaration was unnecessary. If
         it is unnecessary then surely putting it under seal or allowing portions to
         be redacted should not be a problem.


 5       The citation “ECF pp. 2-3 of 3” and similar citations refer to the pagination imprinted by the
 Courts CM/ECF system at the top of each page.

                                                      4
17-10089-smb     Doc 2318    Filed 03/28/19 Entered 03/28/19 09:59:57       Main Document
                                          Pg 5 of 14

        2.     There is no opposition by []Avaya to the sealing or redacting from
        public view portions of the documents.
        3.      The Declaration contains a number of prohibited statements
        including the unwarranted and unnecessary release of the Claimant’s date
        of birth. (the date of birth being a major piece of confidential information
        that is used by financial institutions, hospitals and other medical
        organizations for access to confidential medical records, credit agencies,
        other institutions that maintain confidential and private records, and
        enjoy freedom form [sic] identity theft.
        4.      The Court had stated that the “public has a right to know” however,
        the “public’s right to know” can and should not impinge on the Claimant’s
        right to privacy, security, and freedom from identity theft.
        5.    The public can file for non-redacted documents with the court if it
        can prove a need for the redacted information.
        6.     The court did not hear nor did the court rule on the Claimant’s
        request to postpone and extend the statutorily [sic] due dates for the: A)
        Notice of Intent to Request Redaction B) Statement of Items to be
        Redacted Request C) Other deadlines required in Rule 9037 with regard to
        Kobar’s Declaration.
        7.     “Kobar’s Declaration” could just have easily stated of the Claimant
        “his birth date” without stating in the declaration the Month and Year and
        thereby violating the prohibitions of Fed. R. Bankr. 9037 and Fed. R. Civil
        Procedure Rule 5.2.
        8.     Granting the right to redact would avoided [sic] an appearance of
        harassment by Avaya against the Claimant who it is well known has a
        concern and sensitivity to personal and confidential information being
        released to the public.
        9.     Granting the right to redact would avoided [sic] untold present and
        future harm and danger seeing that the Claimant is the subject of Identity
        Theft and that there is a clear and present danger that the release of non-
        redacted information would negatively impact on the On Going
        investigation of that Identity theft.
        10.   Financial and personal information like that contained in these
        documents has lead [sic] to attempted breaks into the Claimant’s
        accounts[.]
        11.    The Transcript of the 1/8/19 Hearing was not available till 1/17/19.
        A review of that transcript reveals an incorrect conclusion by the Court
        that the Identity Theft started a few decades ago. This was based on the
        misunderstanding of a question in Court and the reply by the Claimant.
        (who is well known to suffer from Hearing and Learning Disabilities) The
        correct information is that the harmful effects of the Identity Theft was
        detected a few years ago.

 (Id. at ECF p. 2 of 6.)


                                             5
17-10089-smb     Doc 2318    Filed 03/28/19 Entered 03/28/19 09:59:57         Main Document
                                          Pg 6 of 14

        The Court did not sign Avaya’s proposed order and scheduled a hearing that

 eventually took place on March 19, 2019. In order to reach the substance of

 Wattenmaker’s concerns, it will reconsider its prior bench ruling and address the First

 Request and the Second Request (collectively, the “Requests”) together. This moots

 Wattenmaker’s various procedural contentions including that the hearing on the First

 Request was not scheduled for January 8, 2019 and that he was unprepared.


                                       DISCUSSION

        There is a strong presumption and public policy in favor of public access to court

 records, see, e.g., Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597–98 (1978);

 United States v. Amodeo, 71 F.3d 1044, 1048 (2d. Cir. 1995) (“Amodeo II”), “rooted in

 the public’s first amendment right to know about the administration of justice.” Video

 Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24,

 26 (2d Cir. 1994) (stating that public access “helps safeguard ‘the integrity, quality, and

 respect in our judicial system,’ and permits the public ‘to keep a watchful eye on the

 workings of public agencies’” (internal citations omitted)).


        The public’s right to access, though strong, is not absolute and in the bankruptcy

 context, certain statutory provisions and related rules either require or authorize a Court

 to limit access through redaction or sealing. For example, Rule 9037 of the Federal

 Rules of Bankruptcy Procedure (“Rule 9037”) mandates the redaction of certain

 personal information:

        (a) Redacted Filings. Unless the court orders otherwise, in an electronic
        or paper filing made with the court that contains an individual’s social-
        security number, taxpayer-identification number, or birth date, the name
        of an individual, other than the debtor, known to be and identified as a
        minor, or a financial-account number, a party or nonparty making the
        filing may include only:


                                              6
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57                Main Document
                                               Pg 7 of 14

                 (1) the last four digits of the social-security number and taxpayer-
                 identification number;
                 (2) the year of the individual’s birth;
                 (3) the minor’s initials; and
                 (4) the last four digits of the financial-account number.

         Rule 9037 includes other provisions relevant to the Requests. It specifies certain

 exemptions from the redaction requirement including information contained in the

 official record of a state court proceeding, Rule 9037(b)(3), it authorizes the court to

 issue a protective order requiring additional redactions for cause shown, Rule 9037(d),

 and an entity waives the protection of Rule 9037(a) as to the entity’s own information by

 filing it without redaction and not under seal. Rule 9037(g). Finally, Rule 9037 begins

 with the phrase “[u]nless the court orders otherwise,” which indicates that the Court

 retains authority to require that information otherwise subject to redaction should be

 included in the filing. 1 DANIEL R. COQUILLETTE, ET AL., MOORE’S FEDERAL PRACTICE-CIVIL

 § 5.2.05 (3rd ed. 2018) (discussing Federal Rule of Civil Procedure 5.2).6


         The only redaction to the Kobar Declaration required by Rule 9037(a) is the

 reference to the month of Wattenmaker’s birth that appears on page 6 at paragraph 12.

 See Rule 9037(a)(2).7 I decline in the exercise of discretion to order the redaction of

 Wattenmaker’s month of birth. Under the Pension Plan, Wattenmaker became eligible

 to receive his pension benefits on the day following his 65th birthday. The Kobar

 Declaration refers to the first day of the month following his 65th birthday in explaining



 6       Rule 9037 and its civil, criminal and appellate rule analogues, respectively, FED. R CIV. P. 5.2,
 FED. R. CRIM. P. 49.1 and FED R. APP. P. 25(a)(5) (which incorporates the other privacy/redaction rules by
 reference), were adopted in compliance with section 205(c)(3) of the E-Government Act of 2002, Public
 Law No. 107–347. See FED. R. BANKR. P. 9037 advisory notes to 2007 amendments.

 7      The Kobar Declaration purposely omitted the day of his birth to protect his privacy. (Kobar
 Declaration at ¶ 12 n. 14.)

                                                     7
17-10089-smb       Doc 2318      Filed 03/28/19 Entered 03/28/19 09:59:57                   Main Document
                                              Pg 8 of 14

 the date on which pension benefits started to accrue. (Kobar Declaration at ¶ 12.)

 Thus, the month of Wattenmaker’s birth in 1948 is material to his Claim.


       Although redaction is not mandatory, the Court may protect other private

 information in a judicial record upon an appropriate showing. Rule 9037, in this regard,

 complements Bankruptcy Code § 107, 2 ALAN N. RESNICK & HENRY J. SOMMER, COLLIER

 ON BANKRUPTCY     ¶ 107.02[2], at 107-5 (16th ed. 2018) (“COLLIER”), which provides in

 pertinent part:

       (a) Except as provided in subsections (b) and (c) and subject to section
       112, a paper filed in a case under this title and the dockets of a bankruptcy
       court are public records and open to examination by an entity at
       reasonable times without charge.
       ...
       (c)(1) The bankruptcy court, for cause, may protect an individual, with
       respect to the following types of information to the extent the court finds
       that disclosure of such information would create undue risk of identity
       theft or other unlawful injury to the individual or the individual’s property:
               (A) Any means of identification (as defined in section 1028(d) of
               title 18) contained in a paper filed, or to be filed, in a case under this
               title.8
               (B) Other information contained in a paper described in
               subparagraph (A).
               ....

       Bankruptcy Code § 107(a) reinforces the general presumption in favor of public

 filing. Geltzer v. Andersen Worldwide, S.C., No. 05 Civ. 3339 (GEL), 2007 WL 273526,



 8     Title 18, § 1028(d)(7) defines “means of identification” to include the following:
       (A) name, social security number, date of birth, official State or government issued
       driver's license or identification number, alien registration number, government passport
       number, employer or taxpayer identification number;
       (B) unique biometric data, such as fingerprint, voice print, retina or iris image, or other
       unique physical representation;
       (C) unique electronic identification number, address, or routing code; or
       (D) telecommunication identifying information or access device (as defined in section
       1029(e)).

                                                     8
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57                 Main Document
                                               Pg 9 of 14

 at *3 (S.D.N.Y. Jan. 30, 2007) (Lynch, J.) However, subsection 107(c), added by section

 234 of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005,

 authorizes the Court, upon a showing of cause, to limit the disclosure of private

 information that presents a danger of identity theft. H.R. REP. 109-31, at 69 (2005),

 reprinted in 2005 U.S.C.C.A.N. 88, 137; accord Rule 9037(d) (authorizing a court to

 require the redaction of additional information for cause). If a court determines that the

 document at issue is a judicial record and the presumption of public access attaches, it

 must then balance concerns for impairing law enforcement or judicial efficiency against

 the privacy interests of the person resisting disclosure. Amodeo II, 71 F.3d at 1050.

 Although this standard was developed in cases that involved the common law

 presumption of public access, it provides helpful guidance in deciding whether the party

 seeking redaction has shown cause under 11 U.S.C. § 107(c) and Rule 9037.9


         The Kobar Declaration was submitted in support of the Objection and qualifies

 as a judicial record. A document is a judicial document or judicial record when it is filed

 with the court and “relevant to the performance of the judicial function and useful in the

 judicial process.” United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995); accord

 Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). The Kobar

 Declaration is relevant and useful to the Court’s determination of Wattenmaker’s

 pension benefits under the Pension Plan. It assists the Court by identifying the relevant

 provisions in the Pension Plan, summarizes the payment information culled from other


 9       During oral argument, Wattenmaker contended that the Kobar Declaration was expert discovery
 material that never should have been filed in the first place. Discovery materials are not public records at
 least until they are used. FED. R. CIV. P. 5(d)(1)(A); see S.D.N.Y. LBR. 7005-1 (“Except as otherwise
 provided in these Local Bankruptcy Rules or by Court order, transcripts of depositions, exhibits to
 depositions, interrogatories, answers to interrogatories, document requests, responses to document
 requests, requests for admissions, and responses to requests for admissions may not be filed with the
 Court.”). The Kobar Declaration is not discovery material; it is a pleading submitted in support of the
 Objection.

                                                      9
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57                Main Document
                                              Pg 10 of 14

 documents and explains the interest computations which are based on the dates of

 payment of retroactive benefits and the published IRS rates.10 Furthermore, the Kobar

 Declaration will allow any member of the public to understand how the Court reached

 its determination without the necessity of perusing the Pension Plan. Accordingly, it is

 relevant and useful to my determination of the allowed amount of the Claim and the

 presumption of public access attaches. In addition, the Kobar Declaration promotes

 judicial efficiency for the same reason.


         Wattenmaker has failed to show that his privacy interests outweigh the

 presumption of public access to the information in the Kobar Declaration and the

 judicial efficiencies realized through its use. In determining the weight to be accorded

 the asserted right of privacy, courts should consider the degree to which the subject

 matter is traditionally considered private rather than public and the nature and degree

 of the injury in light of the sensitivity of the information, the subject and how someone

 seeking access could use it. Amodeo II, 71 F.3d at 1051. The person who seeks to

 prevent disclosure must support his request with a concrete showing of potential harm.

 Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 144-45 (2d Cir.

 2016) (“‘Broad and general findings’ and ‘conclusory assertion[s]’ are insufficient to

 justify deprivation of public access to the record, . . . ‘specific, on-the-record findings’




 10       Wattenmaker argues that I previously ruled that the Kobar Declaration was unnecessary, and
 consequently, there is no reason that it should be filed or available for public inspection. When the Court
 stated that the Kobar Declaration was unnecessary, it meant that Wattenmaker’s pension benefit claim is
 based on what the Pension Plan says and not on what the Kobar Declaration says it says. Nevertheless,
 the Kobar Declaration helps the Court in the manner indicated. Wattenmaker is free to point to any other
 provisions he believes are relevant.

                                                     10
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57               Main Document
                                              Pg 11 of 14

 are required.”) (quoting United States v. Erie Cty., 763 F.3d 235, 243 (2d Cir. 2014)

 (internal quotation marks omitted)).11


         Wattenmaker’s penchant for secrecy and general fear of identity theft are

 doubtless shared by a substantial portion of the populace but do not constitute cause for

 the issuance of a protective order. All personal information about an individual is

 arguably private. If a desire for secrecy or general fear of identity theft constituted cause

 for redaction, a court would have to seal or redact all personal information in every case.

 Wattenmaker’s showing lacks specificity, and instead, relies on conclusory allegations

 and a reference, without elaboration, to a prior incident when he was a victim of identity

 theft. (See Second Request at ECF p. 2 of 6 (“Granting the right to redact would avoided

 [sic] untold present and future harm and danger seeing that the Claimant is the subject

 of Identity Theft and that there is a clear and present danger that the release of non-

 redacted information would negatively impact on the On Going investigation of that

 Identity theft [and] Financial and personal information like that contained in these

 documents has lead [sic] to attempted breaks into the Claimant’s accounts.”).) But with

 the possible exception of his name, date of birth and address, the information

 Wattenmaker seeks to redact ─ calculations regarding his pension benefits, payment

 information, his employment dates and his title ─ is not the type of information that is

 private or would subject him to identity theft.12




 11      The Second Request contends that the information should be sealed and a member of
 “[t]he public can file for non-redacted documents with the court if it can prove a need for the
 redacted information.” (Second Request, ECF p. 2 of 6.) The statement flips the test on its head.
 Wattenmaker is seeking a protective order and bears the burden of showing cause for redaction.

 12       The First Request also sought to prevent the disclosure of Wattenmaker’s marital status and his
 signature. The Kobar Declaration does not actually refer to Wattenmaker’s marital status; it states that
 he elected the federal withholding rate for “Single-1.” (Kobar Declaration at ¶¶ 23, 36.) Even if this
 reference disclosed Wattenmaker’s marital status, he has not shown that the disclosure of this
                                                     11
17-10089-smb       Doc 2318       Filed 03/28/19 Entered 03/28/19 09:59:57                 Main Document
                                              Pg 12 of 14

         Furthermore, some of the information he seeks to redact is contained in state

 court judicial records which this Court has no authority to redact. Cf. Rule 9037(b)(3)

 (exempting official records of state court proceedings from the mandatory redaction

 requirements). Wattenmaker had sued Avaya pre-petition for employment

 discrimination. His claims were ultimately settled pursuant to a settlement term sheet,

 (Kobar Declaration, Ex. C, at ECF pp. 224-25 of 244), that was enforced pursuant a

 decision of the New York State Supreme Court. (Id., Ex. D.) The settlement term sheet

 disclosed Wattenmaker’s revised termination date, his resulting extended length of

 employment with Avaya and included his signature. Pursuant to paragraph 6 of the

 settlement term sheet, Wattenmaker agreed to keep “all matters relating to the fact and

 terms of the settlement agreement . . . completely confidential,” but Avaya did not make

 the same promise. (See id., Ex. C, at ECF p. 224 of 244.) The information set forth in

 the state court documents cannot be redacted.


         But even if all of the information that Wattenmaker seeks to redact was private,

 including his name, address and month of birth, he has waived his privacy rights

 through his own voluntary disclosure of this information and the filing of the Claim.

 Generally, a person waives a right to privacy by disclosing the information he claims is

 private. See Giacco v. City of New York, 502 F. Supp. 2d 380, 388 (S.D.N.Y. 2007)

 (plaintiff’s disclosure of his positive test for marijuana eliminated his expectation of

 right to privacy and waived right to privacy under the Due Process Clause of the

 Fourteenth Amendment in suit against defendant for disclosing information), aff’d, 308

 F. App’x 470 (2d Cir. 2009); Rule 9037(g). In addition, a person waives his right to



 information invades his privacy or subjects him to the danger of identity theft. And as discussed later, he
 waived any objection to the disclosure of his signature.

                                                     12
17-10089-smb     Doc 2318     Filed 03/28/19 Entered 03/28/19 09:59:57          Main Document
                                          Pg 13 of 14

 privacy when he puts the private information at issue in a lawsuit. E.g., Gill v. Gilder,

 No. 95 CIV. 7933(RWS), 1997 WL 419983, at *3 (S.D.N.Y. July 28, 1997) (“A plaintiff

 waives his right to privacy in his medical records when he puts his medical condition at

 issue in a lawsuit . . . A plaintiff determines the issues brought before the court and

 cannot then selectively decide what information to reveal and what information to

 withhold.”); Crawford v. Manion, No. 96 Civ. 1236 (MBM), 1997 WL 148066, at *2

 (S.D.N.Y. Mar. 31, 1997) (“Here, plaintiff waived his right to privacy in his medical

 records by bringing a lawsuit in which his medical history was a pertinent issue.”).


        Here, Wattenmaker waived his privacy rights. “The filing . . . of [a] proof of claim

 is analogous to the commencement of an action within the bankruptcy proceeding,”

 Nortex Trading Corp., 311 F.2d 163, 164 (2d Cir. 1962); accord Cerrato v. BAC Home

 Loans Servicing (In re Cerrato), 504 B.R. 23, 38 (Bankr. E.D.N.Y. 2014); see 4 COLLIER

 ¶ 502.02, and the objection to the claim is the equivalent of the answer. O’Neill v. Cont’l

 Airlines (In re Cont’l Airlines), 928 F.2d 127, 129 (5th Cir. 1991); Townsend v.

 Quantum3 Grp., LLC, 535 B.R. 415, 422 (M.D. Fla. 2015) (collecting authorities);

 Cerrato, 504 B.R. at 38. By filing the Claim, Wattenmaker put the allowed amount of

 the Claim at issue. The factors relevant to its determination include his pension benefit

 eligibility date (hence, his birthday), his length of service (hence, his start and

 termination dates) and his pension band (which is undisputed). It also put into issue

 any prior pension payments he received because they must be deducted from the

 allowed amount of the Claim and the dates and amounts of any retroactive payments of

 past benefits because interest must be added.


        Furthermore, the Claim disclosed much of the information Wattenmaker wants

 redacted. It listed Wattenmaker’s name, mailing address and telephone number. (Sur-
                                               13
17-10089-smb      Doc 2318    Filed 03/28/19 Entered 03/28/19 09:59:57         Main Document
                                          Pg 14 of 14

 Reply, Ex. B, at ECF at pp. 13, 15 of 37.) Although Wattenmaker redacted his signature

 on the copy of the settlement term sheet he attached to his Claim, (id., Ex. B, ECF p. 25

 of 37), he did not redact his signature on the Claim itself. (Id., Ex. B, at ECF p. 15 of 37.)

 The Claim also included Wattenmaker’s own computations regarding the amount of the

 Claim. He said he was owed “$170,000 +,” (id. at ECF pp. 14, 26 of 37), based on (i)

 $92,000.00 reflected in the settlement term agreement, (ii) forty months of pension

 benefits (through May 2017) at $2,000.00 per month and (iii) interest from January

 2014 in an amount to be determined. (Id. at ECF p. 26 of 37.) Moreover, Avaya’s

 Objection identified Wattenmaker by name, address and claim amount, (see Objection,

 Ex. A, Schedule 3, at ECF p. 27 of 33), and he is not seeking to redact any information in

 the Objection.


        In conclusion, Wattenmaker’s Requests are denied. In addition, Avaya is directed

 to file the Declaration of James Kobar in Support of Avaya, Inc.’s Motion for Summary

 Judgment, dated Jan. 22, 2019 and the exhibits thereto and the Business Records

 Affidavit [of Brendon Banks], dated Jan. 22, 2019 and the exhibits annexed thereto. As

 to the latter, Avaya should redact the references to Wattenmaker’s date of birth (but not

 the month or year) and any additional information subject to mandatory redaction

 under Rule 9037(a). The Court has considered Wattenmaker’s other arguments and

 concludes that they lack merit.


        So ordered.


 Dated: New York, New York
        March 28, 2019

                                                          /s/Stuart M. Bernstein
                                                           STUART M. BERNSTEIN
                                                        United States Bankruptcy Judge
                                               14
